Citation Nr: 1119098	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  07-28 039A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether the Veteran is entitled to restoration of a 40 percent rating for a lumbosacral strain from May 1, 2006.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1977 to October 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA) which reduced the rating for a lumbosacral strain from 40 to 10 percent, effective May 1, 2006.


FINDINGS OF FACT

1.  The 40 percent evaluation previously assigned the appellant's lumbosacral strain was in effect for less than five years.

2. The decision to reduce the evaluation for a lumbosacral strain was based on a November 2005 VA examination which showed that the disorder was manifested by flexion to 90 degrees and a combined range of motion of 230 degrees.  


CONCLUSION OF LAW

The criteria for restoration of a 40 percent evaluation for a lumbosacral strain as of May 1, 2006, were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.344, 4.71a, Diagnostic Code 5237 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  

VA sent the Veteran a letter in November 2005 explaining the proposed reduction in VA benefits for his lumbosacral strain.  The letter, along with a copy of the November 2005 rating decision, explained that the RO proposed to 
reduce the Veteran's disability rating from 40 to 10 percent disabling based on the medical evidence of record.  

VA fulfilled its duty to assist the appellant in giving him the opportunity to submit private treatment records pertaining to the severity of the lumbosacral strain, and argument why a reduction was not in order.  The Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and he did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.  

Analysis

Disability ratings are determined by application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

When reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e).

In addition, 38 C.F.R. § 3.344 provides that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation.  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations which are less thorough than those on which payments were originally based will not be used as a basis for reduction.  Ratings for diseases subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.

Where material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).  Significantly, 38 C.F.R. § 3.344(c) stipulates that the provisions of 38 C.F.R. § 3.344(a) apply only to ratings that have continued for long periods at the same level (meaning 5 years or more) and do not apply to disabilities that have not become stabilized and are likely to improve.  It is noted that the Veteran was rated as 40 percent disabled for his spine disorder between 2004 and 2006, a period of two years.  Hence the provisions of 38 C.F.R. § 3.344(a) are not for application.

The service-connected lumbosacral strain is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  A general rating formula evaluates diseases and injuries of the spine.  These criteria are controlling regardless of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

A 10 percent evaluation is warranted with forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees or muscle spasm, guarding or localized tenderness not resulting in abnormal gait or spinal contour.  38 C.F.R. § 4.71a.

A 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or the combined range of motion of the thoracolumbar spine not greater than 120 degrees.  A 20 percent evaluation is also warranted when there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent evaluation requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less.  Id.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.

Procedurally, the Veteran's disability rating was decreased from 40 percent to 10 percent disabling effective May 1, 2006, in February 2006 rating decision.  A November 2005 rating decision first proposed the reduction.  In support of its proposal, the RO relied on the findings of the Veteran's November 2005 VA examination.  At that examination, the Veteran's lumbar spine demonstrated 90 degrees of forward flexion with some pain at 90 degrees, backward extension to 20 degrees with pain and muscle spasm, left and right lateral flexion to 30 degrees without pain and right and left lateral rotation to 30 degrees with no pain.  There was no evidence of neurological or motor impairment due to the spinal condition and the musculature of the back was normal.  The RO found that these objective findings warranted a 10 percent, rather than a 40 percent disability evaluation and provided notice of the proposed reduction in November 2005.  The Veteran was notified of the decision reducing his rating to 10 percent disabling from May 1, 2006, in February 2006.  

The Veteran was afforded another VA examination in November 2006 in order to determine the severity of his lumbar strain.  During his examination, the Veteran explained that he had not had any incapacitating episodes for which he was ordered by a physician to have bed rest.  The Veteran remarked, however, that he was told by a physician to lie down whenever he experienced back problems.  He described increased pain with sitting or standing for prolonged periods of time.  It was noted that the Veteran drove three hours to his examination without any back problems beyond pain.  The Veteran stated that he quit his job as a truck driver due to problems with his back and that he was a full time student.  He explained that he was able to do chores around the house without problems and that he had not lost any time from school because of back problems.

Physical examination revealed no real tenderness over the back to palpitation.  The examiner noted that the Veteran was very reluctant to move his back and that he complained about pain as he moved.  The Veteran could bend forward to 50 degrees initially but when coached could bend to 90 degrees with pain.  The Veteran was able to laterally bend initially to 25 degrees and then to 30 degrees with pain.  He was able to rotate to 40 degrees in either direction complaining of pain.  Motor and sensory examinations were found to be normal.  The Veteran had normal strength but he complained of pain when tested.  X-rays were unremarkable in comparison from the previous examination.  

After having carefully reviewed the evidence of record, the Board finds that the determination to reduce the evaluation for lumbosacral strain from 40 percent to 10 percent was proper.  As background, in an October 2004 statement of the case, VA explained that the Veteran was being awarded a 40 percent disability evaluation.  The RO explained that the Veteran was awarded a 20 percent rating for limitation of motion and that the 20 percent rating was elevated to 40 percent based on pain.

In his April 2004 VA examination, the Veteran was reported to have 60 degrees of flexion.  The November 2005 VA examination revealed 90 degrees of flexion with some pain at 90 degrees.  Thus, the November 2005 VA examination clearly demonstrated an improvement in the Veteran's flexion.  

The November 2005 range of motion findings do not warrant a 40 percent evaluation.  The Veteran's symptoms of muscle spasm, guarding or localized tenderness without an abnormal gait or abnormal spine contour, given the Veteran's nearly normal range of motion, warranted only a 10 percent disability rating and the Board agrees with this assessment.  

Supporting this conclusion is the findings of a post-reduction November 2006 VA examination.  In his examination report, the November 2006 examiner noted that the Veteran was very reluctant to move his back but that he could achieve flexion to 90 degrees with pain.  Such findings confirm that the Veteran's symptoms had substantially decreased since the time he was first awarded a 40 percent disability evaluation.

As noted above, a 40 percent disability rating is warranted where there is forward flexion of the thoracolumbar spine to 30 degrees or less.  A 10 percent disability rating is warranted where there is forward flexion between 60 and 80 degrees or with combined range of motion of the thoracolumbar spine between 120 and 235 degrees or muscle spasm, guarding or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  38 C.F.R. § 4.71a.  The clinical findings reported in the November 2005 and November 2006 VA examinations demonstrate a clear improvement of the Veteran's range of motion, and the RO properly applied the rating criteria to the Veteran's symptoms, to include his pain, when reducing the disability evaluation to 10 percent.

The representative asserts that the RO improperly reduced the Veteran's disability evaluation as it failed to consider pain on motion and determined that his range of motion had improved based on movements which were made after the Veteran was coached and with pain.

It bears emphasizing that the general rating formula for diseases and injuries of the spine notes specifically mandates that the ratings to be given based on clinical findings "with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Thus, pain is specifically contemplated within the disability evaluations themselves.  38 C.F.R. § 4.71a.  As the regulations are clear on this matter, the Board is powerless to find otherwise.  

The Veteran, again through his representative, contends that a higher disability rating is warranted based on the Veteran's doctor's suggestion to lay down, which he asserts is equivalent to an incapacitating episode under the formula for rating intervertebral disc syndrome.  Of note, however, is that the Veteran is not service connected for an intervertebral disc syndrome.  Moreover, the rating code specifically defines an incapacitating episode as a "period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.7a, Diagnostic Code, 5243, Note (1).  The Veteran is not shown to meet any of the criteria for a higher rating based on these requirements.

It is acknowledged that the reduction from a 40 to a 10 percent rating is considerable.  The Board notes, however, that since general rating formula specifically includes symptoms such as pain, no more than a 20 percent rating was warranted for the symptoms demonstrated in April 2004.  The Board, however, is not asked to, nor does it, make a determination of the propriety of the 2004 decision to increase the Veteran's rating to 40 percent.  Instead, the Board is asked only to determine the propriety of a reduction to 10 percent.  The Board finds that the evidence clearly demonstrates an improvement in the Veteran's symptoms and that, based on the clinical findings and consideration of the law, the award of a 10 percent disability rating is proper.  The RO properly reduced the rating to 10 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5237.

For the above reasons, the decision to reduce the rating for a service-connected lumbosacral strain to 10 percent was proper.  The evidence supports the RO's conclusion that the Veteran's service-connected lumbosacral strain did not meet the criteria for a 40 percent evaluation.  The preponderance of the evidence is against the Veteran's claim of entitlement to restoration of the 40 percent evaluation.

Restoration is therefore denied.



ORDER

Entitlement to restoration of a 40 percent rating for a lumbosacral strain from May 1, 2006, is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


